      Case 4:20-cv-05640-YGR Document 473 Filed 04/22/21 Page 1 of 5



 1   PAUL J. RIEHLE (SBN 115199)                      THEODORE J. BOUTROUS JR. (SBN
     paul.riehle@faegredrinker.com                    132099)
 2   FAEGRE DRINKER BIDDLE & REATH                    tboutrous@gibsondunn.com
     LLP                                              RICHARD J. DOREN (SBN 124666)
 3   Four Embarcadero Center                          rdoren@gibsondunn.com
     San Francisco, CA 94111                          DANIEL G. SWANSON (SBN 116556)
 4   Telephone: (415) 591-7500                        dswanson@gibsondunn.com
     Facsimile: (415) 591-7510                        JAY P. SRINIVASAN (SBN 181471)
 5                                                    jsrinivasan@gibsondunn.com
     CHRISTINE A. VARNEY (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
 6   cvarney@cravath.com                              333 South Grand Avenue
     KATHERINE B. FORREST (pro hac vice)              Los Angeles, CA 90071-3197
 7   kforrest@cravath.com                             Telephone: 213.229.7000
     GARY A. BORNSTEIN (pro hac vice)                 Facsimile: 213.229.7520
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)                      VERONICA S. MOYE (pro hac vice)
 9   yeven@cravath.com                                vlewis@gibsondunn.com
     LAUREN A. MOSKOWITZ (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
10   lmoskowitz@cravath.com                           2100 McKinney Avenue, Suite 1100
     M. BRENT BYARS (pro hac vice)                    Dallas, TX 75201
11   mbyars@cravath.com                               Telephone: 214.698.3100
     CRAVATH, SWAINE & MOORE LLP                      Facsimile: 214.571.2900
12   825 Eighth Avenue
     New York, New York 10019                         CYNTHIA E. RICHMAN (pro hac vice)
13   Telephone: (212) 474-1000                        crichman@gibsondunn.com
     Facsimile: (212) 474-3700                        GIBSON, DUNN & CRUTCHER LLP
14                                                    1050 Connecticut Avenue, N.W.
     Attorneys for Plaintiff and Counter-             Washington, DC 20036-5306
15   defendant Epic Games, Inc.                       Telephone: 202.955.8500
                                                      Facsimile: 202.467.0539
16   [Additional counsel appear on signature
     page]                                            Attorneys for Defendant and
17                                                    Counterclaimant Apple Inc.
18
                                UNITED STATES DISTRICT COURT
19
                             NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21

22   EPIC GAMES, INC.,                                  No. 4:20-CV-05640-YGR-TSH
23                    Plaintiff, Counter-defendant,     STIPULATION AND PROPOSED
                                                        ORDER RE BREACH OF CONTRACT
24                                                      COUNTERCLAIM
                          vs.
25                                                      Trial Date: May 3, 2021
                                                        Time: 8:00 a.m.
26   APPLE INC.,                                        Courtroom: 1, 4th Floor
27                    Defendant, Counterclaimant.       Judge: Hon. Yvonne Gonzalez Rogers

28

     STIPULATION AND PROPOSED ORDER RE BREACH OF CONTRACT COUNTERCLAIM
                          Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 473 Filed 04/22/21 Page 2 of 5



 1                  Pursuant to the Court’s Standing Order Re: Pretrial Instructions in Civil Cases,

 2   Plaintiff and Counter-defendant Epic Games, Inc. (“Epic”), and Defendant and Counterclaimant

 3   Apple Inc. (“Apple”), together, the “Parties”, by and through their undersigned counsel, hereby

 4   agree and stipulate to the following:

 5                  1.      Epic stipulates and agrees that Apple has proven all elements of its cause of

 6   action for breach of Epic’s Apple Developer Program License Agreement with Apple (the

 7   “DPLA”), the incorporated App Store Review Guidelines, and Schedule 2 to the DPLA. See

 8   Counterclaims Count I (ECF No. 66 at 56-57).

 9                  2.       This stipulation does not resolve the First and Second (illegal under the

10   antitrust laws), Third (void as against public policy), or Fourth (unconscionability) affirmative

11   defenses asserted by Epic. See Answer to Counterclaims (ECF No. 106 at 17).

12                  3.      If Epic is found liable for breach of contract following resolution by the

13   Court of the affirmative defenses specified in paragraph 2, then (a) Apple would be entitled to

14   recover damages in an amount equal to (i) 30% of the $12,167,719 in revenue Epic collected from

15   users in the Fortnite app on iOS through Epic Direct Payment between August and October 2020,

16   plus (ii) 30% of any such revenue Epic collected from November 1, 2020 through the date of

17   judgment; and (b) Apple would be entitled to a declaration that (i) Apple’s termination of the

18   DPLA and Developer Agreement between Epic and Apple was valid, lawful, and enforceable, and

19   (ii) Apple has the contractual right to terminate its DPLA with any or all of Epic’s wholly owned

20   subsidiaries, affiliates, and/or other entities under Epic’s control at any time and at Apple’s sole

21   discretion. See Joint Submission Regarding Trial Elements, Legal Framework and Remedies,

22   Appendix A (ECF No. 276-1 at 9).

23                  4.      This stipulation does not resolve any other cause of action asserted by

24   Apple, including but not limited to its claim for indemnification under the DPLA (Counterclaims

25   Count VII (ECF No. 66 at 63-64), or its claim for unjust enrichment (Counterclaims Count III

26   (ECF No. 66, at 58).

27

28

                                           -2-
      STIPULATION AND PROPOSED ORDER RE BREACH OF CONTRACT COUNTERCLAIM
                           Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 473 Filed 04/22/21 Page 3 of 5



 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
     Dated: April 22, 2021         CRAVATH, SWAINE & MOORE LLP
 3                                     Christine A. Varney (pro hac vice)
                                       Katherine B. Forrest (pro hac vice)
 4                                     Gary A. Bornstein (pro hac vice)
                                       Yonatan Even (pro hac vice)
 5                                     Lauren A. Moskowitz (pro hac vice)
                                       M. Brent Byars (pro hac vice)
 6
                                   FAEGRE DRINKER RIDDLE & REATH
 7                                 LLP
                                       Paul J. Riehle
 8

 9                                 By:   /s/ Katherine B. Forrest
                                         Katherine B. Forrest
10                                       825 Eighth Avenue
                                         New York, New York 10019
11                                       Telephone: (212) 474-1000
12                                       Attorneys for Plaintiff and
                                         Counter-defendant Epic Games, Inc.
13

14
     Dated: April 22, 2021         GIBSON, DUNN & CRUTCHER LLP
15                                     Theodore J. Boutrous Jr.
                                       Richard J. Doren
16                                     Daniel G. Swanson
                                       Mark A. Perry
17                                     Veronica S. Moye
                                       Cynthia E. Richman
18                                     Jay P. Srinivasan
                                       Ethan D. Dettmer
19                                     Eli M. Lazarus
20                                 By:   /s/ Richard J. Doren
                                         Richard J. Doren
21                                       333 South Grand Avenue
                                         Los Angeles, CA 90071
22                                       Telephone: (213) 229-7000
23                                       Attorneys for Defendant and
                                         Counterclaimant Apple Inc.
24

25

26

27

28

                                          -3-
     STIPULATION AND PROPOSED ORDER RE BREACH OF CONTRACT COUNTERCLAIM
                          Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 473 Filed 04/22/21 Page 4 of 5



 1   PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO
     ORDERED.
 2

 3

 4   DATED: ________________           __________________________________________
                                       HON. YVONNE GONZALEZ ROGERS
 5                                     United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -4-
     STIPULATION AND PROPOSED ORDER RE BREACH OF CONTRACT COUNTERCLAIM
                          Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 473 Filed 04/22/21 Page 5 of 5



 1                                ECF SIGNATURE ATTESTATION

 2          In accordance with Civil Local Rule 5-1, the filer of this document hereby attests that the
 3
     concurrence of the filing of this document has been obtained from the other signatory hereto.
 4
      Dated: April 22, 2021                      GIBSON, DUNN & CRUTCHER LLP
 5

 6                                               By:    /s/ Richard J. Doren
                                                        Richard J. Doren
 7
                                                       Attorney for Defendant and
 8                                                     Counterclaimant Apple Inc.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -5-
      STIPULATION AND PROPOSED ORDER RE BREACH OF CONTRACT COUNTERCLAIM
                           Case No.: 4:20-cv-05640-YGR-TSH
